DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the “first cutout, which extends in the axial direction and is adjoined by two second cutouts for the transverse slide” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).

The drawings are objected to because “the gap between a mandrel element 5 and the bridge die 6” is not shown in the drawings as described. 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "8" and "9" have both been used to designate “wedge-shaped elements”. 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “5” has been used to designate both “the mandrel element” and “wedge-shaped elements”.  

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “10” has been used to designate both “the transverse slide” and “the first cutout”.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 

Specification
The disclosure is objected to because of the following informalities:
([0055], “tensile forces can be transmitted from the inner displacement mandrel 9 [[also]] along the wedge-shaped elements 8”).  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“means of at least one crossmember” in claim 3
“means of a first dovetail guide” in claim 9
“means of an axially formed second dovetail guide” in claim 10
“means of a dovetail guide” in claim 11.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-5 & 14 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The subject matter in question is the “at least one second axial cutout which extends axially along the second end region of the inner displacement mandrel” defined in claim 2. The specification [0054] appears to state that there are two second cutouts provided within the mandrel element. However, it is not understood from the specification how these second cutouts are intended to be arranged within the mandrel element to allow movement of the transverse slide. Further, it is not understood from the drawings how the first cutout and the second cutouts are differentiated from one another.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitation "the outer contour of a hollow profile" in line 4.  There is insufficient antecedent basis for this limitation in the claim as an outer contour has not been defined.

Claims 1-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The subject matter in question is the use of the hollow profile formed by the bridge-die tool to claim the bridge-die tool when the hollow profile itself is not positively recited by the claims.

Claims 1-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The subject matter in question is the definition of a further, “a hollow profile” which makes it unclear as to whether the first “hollow profile” and this hollow profile are intended to be the same profiles.

Claims 1-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The subject matter in question is the definition of an “at least one mandrel element” and “the mandrel element” in claim 1. It is unclear as to whether this “at least one mandrel element” is the same as the “at least one mandrel element” previously defined or a separate at least one mandrel element. For the purposes of continued prosecution of the claimed subject matter it is assumed that these are the same at least one mandrel element. Additionally, it is assumed that “the mandrel element” at the end of claim 1 is the same element as the at least one mandrel element.

Claims 1-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The subject matter in question is the limitation that the inner displacement mandrel has “different cross section in its first region”. It is unclear to the examiner as to whether this limitation is implying that the cross section changes as seen from an axial direction or if it is implying that the inner displacement mandrel itself is configured to have different cross sections. Per the specification [0018] it appears that the inner displacement mandrel has a tapering end, and thus, that it itself does not change in cross section. Thus, for the purposes of continued prosecution of the claimed subject matter it is assumed that the limitation should be read as the cross section of the inner displacement mandrel changes when viewed along the axial direction.

Claims 2-5 & 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 

Claims 2-5 & 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The subject matter in question is the use of the term, “in particular more or less”. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation “wherein a transverse slide which is arranged”, and the claim also recites “in particular more or less, perpendicularly to the at least one mandrel element” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claims 2-5 & 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The subject matter in question is the use of the “at least one second cutout”. An at least one second axial cutout has been defined earlier in the claim however it is unclear as to whether 

Claims 2-5 & 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The subject matter in question is the use of the term, “in particular”. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation “wherein the transverse slide is in operative connection with the inner displacement mandrel”, and the claim also recites “in particular is fixed to the inner displacement mandrel” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claims 4, 5, & 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The subject matter in question is the use of the limitations, “a first crossmember”, and “a second crossmember” in claim 4. It is unclear to the examiner as to whether these first and second crossmembers are intended to be crossmembers of the “at least one crossmember” of claim 3 or their own crossmembers entirely. The specification [0053] appears to suggest only two crossmembers being 

Claims 7-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The subject matter in question is the limitation that, “said wedge-shaped element is brought into abutment, in part, with the inner displacement mandrel”. This claim limitation makes it unclear as to whether the applicant is attempting to claim the method of bringing the wedge-shaped element into abutment with the inner displacement mandrel or if the applicant is attempting to claim an apparatus which is configured to do this method. For the purposes of continued prosecution of the claimed subject matter it is assumed that the wedge-shaped element is configured to be brought into abutment with the inner displacement mandrel.

Claims 7-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 7 recites the limitation "the further angle of gradient" in lines 4 & 5.  There is insufficient antecedent basis for this limitation in the claim as neither an angle of gradient or a further angle of gradient has been defined.

Claims 7-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 

Claim 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The subject matter in question is the use of the term, “in particular”. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation “characterized in that the inner displacement mandrel is in operative connection with at least one wedge-shaped element on or in the region of its first end, or said wedge-shaped element is brought into abutment, in part, with the inner displacement mandrel”, and the claim also recites “in particular the further angle of gradient of the side of the at least one wedge-shaped element which is directed toward the inner displacement mandrel is smaller than, or equal to, the angle of gradient” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the 

Claim 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The subject matter in question is the use of the term, “in particular”. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation “wherein the dovetail guide is formed”, and the claim also recites “in particular by the mandrel element and the at least one wedge-shaped element” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The subject matter in question is the use of the limitation, “second dovetail guide” while a 

Claim 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The subject matter in question is the use of the limitation, “a third dovetail guide” while a first and second dovetail guide have not been previously defined in the based claims. This limitation creates an indefiniteness in that it is unclear to the examiner as to whether the applicant is attempting to claim the existence of at least three dovetail guides or a single dovetail guide. For the purposes of continued prosecution of the claimed subject matter it is assumed that the “third dovetail guide” should, instead, be “a dovetail guide”.

Claim 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The subject matter in question is the definition of a “means of a dovetail guide”. It is unclear to the examiner as to whether this dovetail guide is intended to be the same dovetail guide as the “third dovetail guide” previously defined in the claim or a separate dovetail guide of its own. For the purposes of continued prosecution of the claimed subject matter it is assumed based on the writing of the claim that the dovetail guide is the same dovetail guide as the third dovetail guide.

Claim 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the further structure that defines the direct-extrusion apparatus aside from the bridge-die tool and how these structural elements relate to the bridge-die tool.

Claim 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. There are no positive steps delimiting how this use is actually practiced thus creating an indefiniteness. Please see MPEP 2173.05(q) “Use” Claims.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 & 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lemelson (US 4053274, hereafter Lemelson) in view of McKee et al. (US 5836197, hereafter McKee).

Regarding Claim 1, Lemelson discloses a bridge-die tool (Fig. 1, Element 10) for an apparatus for the direct extrusion of hollow profiles (Fig. 1, Element T) of variable wall thickness, comprising:
A bridge die (Fig. 1, Element 20)
At least one mandrel element (Fig. 1, Element 29) having a first end, which is directed toward the bridge-die opening (Fig. 1, Element 20), and a second end, which is located opposite the first end
Wherein the bridge-die opening is associated with the outer contour (Fig. 1, Element Tc) of extruded profiles
At least one mandrel element (Fig. 1, Element 29) which is associated with the inner cross section (Fig. 1, Element Ta) of extruded profiles
Characterized in that the at least one mandrel element has at least one cutout (Fig. 1, Element 21).
	Though Lemelson discloses that the mandrel is configured to be axially moveable (Col. 4, Lines 18-22) in order to allow for changes in the inner diameter of the formed extruded profile it does not disclose that the at least one cutout has an inner displacement mandrel mounted within it, wherein the inner displacement mandrel has different cross section in its first end region, which is directed toward the first end of the mandrel element. However, McKee, in the same field of mandrels, teaches an expandable mandrel (Fig. 2, Element 20) which has an inner displacement mandrel (Fig. 2, Element 35) which is mounted in an axially moveable manner (Col. 4, Lines 18-22), wherein the inner displacement mandrel has different cross sections in its first end region (the profile is tapered thus the cross sections change along the axial direction (Fig. 2, Element M)), which is directed toward a first end of a mandrel element (Fig. 2, Element 20). It would have been obvious to one skilled in the art prior to the effective filing date to have substituted the mandrel of Lemelson for the expandable mandrel of McKee as such an expandable mandrel would allow the cross sections of the extruded profile to be changed by axial movement of the inner displacement mandrel while allowing for a greater variance of the possible inner cross sections as compared to Lemelson (as the Lemelson mandrel would have to be replaced with 

Regarding Claim 2, the modified Lemelson discloses:
The mandrel element (McKee, Fig. 2, Element 20) comprises at least one second axial cutout (McKee, Fig. 2, Element 52), which extends axially along a second end region (McKee, Fig. 2, Element 25) of the inner displacement mandrel (McKee, Fig. 2, Element 35), said second end region being located opposite the first end region of the inner displacement mandrel
Wherein a transverse slide (McKee, Fig. 2, Element 50) which is arranged perpendicularly to the at least one mandrel element (McKee, Fig. 2, Element 35) is included and is introduced into the at least one second axial cutout
Wherein the transverse slide (McKee, Fig. 2, Element 50) is in operative connection with the inner displacement mandrel (McKee, Fig. 2, Element 35).

Regarding Claim 3, the modified Lemelson discloses:
The transverse slide (McKee, Fig. 2, Element 50) is in operative connection with at least one drive device (McKee, Col. 3, Lines 16-20, an actuator working to translate the translating body) by means of at least one crossmember (Fig. 1, Element 44) 
Wherein the drive device is configured to move the transverse slide and the inner displacement mandrel (McKee, Fig. 2, Element 35) in the axial direction.

Regarding Claim 4
A first crossmember (McKee, Fig. 2, Element 44), of the at least one crossmember, is arranged at a first radial end of the transverse slide (McKee, Fig. 2, Element 50)
A second crossmember (McKee, Fig. 3, Element 42), of the at least one crossmember, is arranged at a second radial end of the transverse slide (McKee, Fig. 3, Element 50), said second radial end being located opposite the first radial end
Wherein the first crossmember is in operative connection with a first device.

Regarding Claim 5, the modified Lemelson discloses:
The first drive device is in the form of a linear drive (McKee, Col. 3, Lines 16-20, an actuator working to translate the translating body).

Regarding Claim 6, the modified Lemelson discloses:
The inner displacement mandrel has a triangular cross section (McKee, Fig. 2, Element 35, a triangular cross section in part), in part, in the region of its first end, as seen in the axial direction.

Regarding Claim 7, the modified Lemelson discloses:
The inner displacement mandrel (McKee, Fig. 2, Element 35) is in abutment with at least one wedge-shaped element (McKee, Fig. 2, Element 36)
Wherein an angle of gradient (McKee, Fig. 2, Element 38) of the wedge-shaped element abutting the inner displacement mandrel is equal to an angle of gradient of the inner displacement mandrel (McKee, Col. 5, Lines 30-50).

Regarding Claim 8
At least one second wedge-shaped element (McKee, Fig. 2, Element 36) (McKee, Col. 5, Lines 38-41, a plurality of wedge-shaped elements) is arranged in mirror-symmetrical fashion in relation to the first wedge-shaped element.

Regarding Claim 12, Lemelson discloses a bridge-die tool (Fig. 1, Element 10) for an apparatus for the direct extrusion of hollow profiles (Fig. 1, Element T) of variable wall thickness, comprising:
A bridge die (Fig. 1, Element 20)
At least one mandrel element (Fig. 1, Element 29) having a first end, which is directed toward the bridge-die opening (Fig. 1, Element 20), and a second end, which is located opposite the first end
Wherein the bridge-die opening is associated with the outer contour (Fig. 1, Element Tc) of extruded profiles
At least one mandrel element (Fig. 1, Element 29) which is associated with the inner cross section (Fig. 1, Element Ta) of extruded profiles
Characterized in that the at least one mandrel element has at least one cutout (Fig. 1, Element 21).
Though Lemelson discloses that the mandrel is configured to be axially moveable (Col. 4, Lines 18-22) in order to allow for changes in the inner diameter of the formed extruded profile it does not disclose that the at least one cutout has an inner displacement mandrel mounted within it, wherein the inner displacement mandrel has different cross section in its first end region, which is directed toward the first end of the mandrel element. However, McKee, in the same field of mandrels, teaches an expandable mandrel (Fig. 2, Element 20) which has an inner displacement mandrel (Fig. 2, Element 35) which is mounted in an axially moveable manner (Col. 4, Lines 18-22), wherein the inner displacement mandrel has different cross sections in its first end region (the profile is tapered thus the cross sections 
Regarding Claim 13, Lemelson discloses the use of the bridge-die tool so that one or more extruded profiles of cross sections which vary in the extruding direction (Col. 4, Lines 18-22).

Regarding Claim 14, the modified Lemelson discloses:
The first drive device is designed in the form of a hydraulic cylinder (McKee, Col. 2, Lines 24-28, the use of hydraulic cylinders as an actuator).

Claims 1, 6, 7, & 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lemelson in view of Wyckoff et al. (US 3997176, hereafter Wyckoff).

Regarding Claim 1, Lemelson discloses a bridge-die tool (Fig. 1, Element 10) for an apparatus for the direct extrusion of hollow profiles (Fig. 1, Element T) of variable wall thickness, comprising:
A bridge die (Fig. 1, Element 20)
At least one mandrel element (Fig. 1, Element 29) having a first end, which is directed toward the bridge-die opening (Fig. 1, Element 20), and a second end, which is located opposite the first end
Wherein the bridge-die opening is associated with the outer contour (Fig. 1, Element Tc) of extruded profiles
At least one mandrel element (Fig. 1, Element 29) which is associated with the inner cross section (Fig. 1, Element Ta) of extruded profiles
Characterized in that the at least one mandrel element has at least one cutout (Fig. 1, Element 21).
Though Lemelson discloses that the mandrel is configured to be axially moveable (Col. 4, Lines 18-22) in order to allow for changes in the inner diameter of the formed extruded profile it does not disclose that the at least one cutout has an inner displacement mandrel mounted within it, wherein the inner displacement mandrel has different cross section in its first end region, which is directed toward the first end of the mandrel element. However, Wyckoff, in the same field of mandrels, teaches an expandable mandrel (Fig. 1, Element 10) which has an inner displacement mandrel (Fig. 1, Element 22) which is mounted in an axially moveable manner, wherein the inner displacement mandrel has different cross sections in its first end region (as the inner displacement mandrel is tapered thus the cross section will change along the axial direction), which is directed toward a first end of a mandrel element (Fig. 1, Element 10). It would have been obvious to one skilled in the art prior to the effective filing date to have substituted the mandrel of Lemelson for the expandable mandrel of Wyckoff as such an expandable mandrel would allow the cross sections of the extruded profile to be changed by axial movement of the inner displacement mandrel while allowing for a greater variance of the possible inner cross sections as compared to Lemelson (as the Lemelson mandrel would have to be replaced with larger diameter 

Regarding Claim 6, the modified Lemelson discloses:
The inner displacement mandrel (Wyckoff, Fig. 1, Element 22) has a triangular cross section, in part, in the region of its first end, as seen in the axial direction.

Regarding Claim 7, the modified Lemelson discloses:
The inner displacement mandrel (Wyckoff, Fig. 1, Element 22) is in abutment with at least one wedge-shaped element (Wyckoff, Fig. 1, Element 32)
Wherein an angle of gradient of the wedge-shaped element abutting the inner displacement mandrel is equal to an angle of gradient of the inner displacement mandrel.

Regarding Claim 9, the modified Lemelson discloses:
The at least one wedge-shaped element is connected to the mandrel element by means of a first dovetail guide (Wyckoff, Fig. 1, Element 40), wherein the first dovetail guide provides for movement of the at least one wedge-shaped element (Wyckoff, Fig. 1, Element 22) exclusively in the radial direction (Wyckoff, Col. 2, Lines 35-42)
Wherein the first dovetail guide is formed by the mandrel element and the at least one wedge-shaped element.

Regarding Claim 10
The inner displacement mandrel and the at least one wedge-shaped element are connected by means of an axially formed dovetail guide (Wyckoff, Fig. 1, Element 42).

Regarding Claim 11, the modified Lemelson discloses:
The first cutout of the mandrel element and the at least one inner displacement mandrel form a dovetail guide (Wyckoff, Fig. 1, Element 42) in the axial direction connecting one another by means of the dovetail guide.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US 5989466) which teaches a first and second cross member for a variable cross section mandrel having a first and second drive device. (US 20110291312) teaching a bridge die mandrel having a removable mandrel portion allowing for changes in the mandrel cross section for repair. (US 3949045) teaching an expandable mandrel using dovetail guides to guide the wedges actuated by the mandrel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN SCHOMMER whose telephone number is (571)270-7988.  The examiner can normally be reached on Monday - Thursday and Alternate Fridays 07:30-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DYLAN SCHOMMER/Examiner, Art Unit 3725                                                                                                                                                                                                        
/DEBRA M SULLIVAN/Primary Examiner, Art Unit 3725